IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,686


EX PARTE DEMARCUS L VAUGHN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W06-44083-R(A) IN THE 265TH  DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated assault
and sentenced to ten years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because the plea bargain terms were not
carried out. 
	The trial documents show that part of Applicant's plea agreement was that he be sentenced
to boot camp.  Applicant was never sent to boot camp, however.  He was sent directly to the Texas
Department of Criminal Justice to serve his sentence.  The State and the trial court both recommend
granting relief.  Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App.
1985).
	Relief is granted.  The judgment in Cause No. F-06-44083-R in the 265th Judicial District
Court of Dallas County is set aside, and Applicant is remanded to the trial court to answer the charge
against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: June 6, 2007
Do Not Publish